Case: 20-20222     Document: 00515726492         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 29, 2021
                                  No. 20-20222                   Lyle W. Cayce
                               Conference Calendar                    Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edward Wayne Rothlander,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:15-CR-22-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Edward Wayne
   Rothlander has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Rothlander has filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20222    Document: 00515726492         Page: 2   Date Filed: 01/29/2021




                                 No. 20-20222


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein, as well as Rothlander’s response.    We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                      2